Citation Nr: 1035894	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-20 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for service-
connected maxillary sinusitis, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased disability rating for service-
connected right foot Achilles tendonitis, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased disability rating for service-
connected left foot Achilles tendonitis, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Charles E. Stalnaker, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from July 1998 to July 2002, and 
from August 2006 to December 2007.  

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  

The Veteran was afforded a local hearing before a RO hearing 
officer in January 2010.  Also, in June 2010, the Veteran was 
afforded a hearing conducted at the RO before the undersigned 
Veterans Law Judge.  Transcripts of these hearings are of record.

The issues of entitlement to ratings in excess of 10 percent for 
the service-connected right and left Achilles tendonitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected maxillary sinusitis has been 
manifested by more than six non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an increased rating of 30 percent, 
but not more, for the service-connected maxillary sinusitis are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.97, 
Diagnostic Code 6513 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

In this case, the RO did provide the appellant with notice in 
February 2005, prior to the decision on the claim in May 2005.   
However, that letter did not inform the Veteran that, should an 
increase in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.   That letter was not sent until 
July 2008, after the initial adjudication of the claim.  In this 
regard, the Board notes that, while the July 2008 notice provided 
to the Veteran was not given prior to the first adjudication of 
the case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the Veteran's claim was readjudicated in supplemental 
statements of the case (SSOCs) in April 2009 and March 2010.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, any 
defect in the timing of the notice has been cured, and no 
prejudice to the Veteran has resulted.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  Together, the February 2005 and 
July 2008 notice letters notified the Veteran that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  The notice also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing his entitlement 
to increased compensation, including statements from a doctor 
containing the physical and clinical findings; results of 
laboratory tests or x-rays; the dates of examinations and tests; 
and, statements from other individuals who were able to describe 
from their knowledge and personal observations in what manner the 
disability had become worse.   In addition, the RO notified the 
Veteran about the information and evidence that VA would seek to 
provide and that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was also 
requested that he complete and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private medical 
records that he would like VA to obtain on his behalf.  Finally, 
the February 2005 letter stated that it was his responsibility to 
ensure that VA receives all requested records that are not in the 
possession of a Federal department or agency.

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records as well as all 
identified and available VA medical records pertinent to the 
years after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  He has not informed VA of any existing records which may 
be helpful in the adjudication of his claim, and VA is not on 
notice of any evidence needed to decide the claim which has not 
been obtained.  

In addition, the Veteran was afforded pertinent VA examinations 
in May 2005 and February 2010.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained in this case are adequate, as they 
are both predicated on a review of the claims file and medical 
records and all pertinent evidence of record as well as on a 
physical examination and fully addressed the rating criteria that 
are relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected maxillary sinusitis since he was last examined in 
February 2010.  38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion in this case has been met.  38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his attorney (both past 
and present) throughout the course of this appeal by providing 
them with a statement of the case (SOC) in April 2006 and 
supplemental SOCs (SSOCs) in March 2008, April 2009, and March 
2010, which informed them of the laws and regulations relevant to 
the Veteran's claim.  The Board concludes the Veteran was 
provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  
Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.

Law/Factual Background/Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See Hart at 509.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

The Veteran sought an increased rating for his service-connected 
sinusitis in January 2005.  His service-connected maxillary 
sinusitis has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.97, Diagnostic Code 6513.  Under Diagnostic Code 6513 -- for 
chronic maxillary sinusitis  -- a 10 percent evaluation is 
assigned when a veteran has either one or two incapacitating 
episodes per year of sinusitis (an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician) requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or has three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  A 30 percent rating is 
assigned when a veteran has either three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting four 
to six weeks) antibiotic treatment, or has more than six non- 
incapacitating episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis characterized 
by headaches, pain and tenderness of affected sinus, and purulent 
discharge or crusting after repeated surgeries.

Under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or complete 
obstruction on one side, is rated as 10 percent disabling.  
Allergic or vasomotor rhinitis with polyps is rated 30 percent 
disabling.

An April 2005 VA outpatient treatment record includes a diagnosis 
of sinusitis.  Nasal mucosa with mild inflammation was noted 
bilaterally with no discharge.  

A VA examination report, dated in May 2005, includes a diagnosis 
of allergic rhinitis and history of chronic sinusitis.  The 
Veteran reported that his sinusitis bothered him "all of the 
time" and that his face becomes swollen, and his eyes watery.  
He also complained of a stuffy nose, with an occasional sneezing 
episode accompanied by bleeding.  He also complained of trouble 
breathing through his nose, and noted he had used many over-the-
counter medications.  The Veteran added that he was using 
Flunisolide nasal spray twice daily for only the past couple of 
days.  He informed that the examiner that he missed work due to 
his sinusitis about four times in the past year, but denied any 
periods of incapacitation as defined as requiring bed rest and 
treatment by a physician.

Examination showed no sinus tenderness and clear nostril 
passages.  Sinus x-rays showed no evidence of mucosal thickening, 
mucous retention cysts, or air-fluid levels within the paranasal 
sinuses.  The inferior aspect of the nasal septum demonstrated 
extremely minimal deviation to the right.  There was no evidence 
of sinusitis.  

A VA sinus, larynx, and pharynx examination report, dated in 
February 2010, shows that the Veteran gave a history of increased 
sinus headaches, accompanied by sensitivity to light.  Service 
connection is in effect in this case for a headache disorder.  
The Veteran also complained of nasal congestion and sore throat, 
along with trouble breathing through his nose.  He was taking 
Fluticasone nasal spray.  A history of sinusitis was reported but 
with no history of incapacitating episodes.  During a non-
incapacitating episode, symptoms of headache, purulent discharge, 
and sinus pain were reported to be present.  More than six of 
these episodes per year were reported by the Veteran, lasting 
from one to two days.  Current rhinitis symptoms were noted to 
include nasal congestion, itchy nose, and watery eyes.  His nasal 
symptoms included purulent nasal discharge, headaches, sinus 
pain, and sinus tenderness.  The examiner reported that the 
Veteran's rhinosinusitis resulted in increased absenteeism from 
work and constituted a significant effect on his usual 
occupation.  

Examination showed neither nasal obstruction nor nasal polyps.  
No permanent hypertrophy of turbinates from bacterial rhinitis 
was observed.  CT (computed tomography) examination showed 
bilateral maxillary sinusitis.  Rhinosinusitus was diagnosed.  

At his June 2010 hearing before the Board, the Veteran testified 
that his service-connected sinus disorder had caused him to miss 
"at least a couple weeks of work."  See page 15 of hearing 
transcript (transcript).  He complained of symptoms such as runny 
nose, sore throat, draining, watery eyes, and itchy nose.  See 
pages 15 and 16 of transcript.  The Veteran's attorney requested 
a period of sixty days to be able to obtain a statement from the 
Veteran's employer as to how much work the Veteran had missed.  
See page 14 of transcript.  This period of time has elapsed, and 
no such statement has been associated with the record.  

Considering the evidence of record in light of the applicable 
rating criteria, and upon affording the Veteran the benefit of 
the doubt, the Board finds that the assignment of a 30 percent 
rating, but no more, for the service-connected maxillary 
sinusitis is warranted in this case.

The Veteran's statements describing his symptoms are considered 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  These statements, however, must be viewed in 
conjunction with medical evidence as required by the rating 
criteria.  Here, the Veteran's assertions concerning the 
symptomatology of his service-connected sinus disorder have been 
consistent and are found to be competent.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).

In this regard, in order to receive a rating higher than 10 
percent for the Veteran's service-connected maxillary sinusitis, 
under Diagnostic Code 6513, there must be a showing of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Such findings, pertaining to the Veteran's complaints 
of non-incapacitating episodes, were documented as part of the 
February 2010 VA sinus examination.  

A rating in excess of 30 percent under Diagnostic Code 6513, 
however, is not warranted, as the medical evidence clearly does 
not show that the Veteran has undergone radical surgery with 
chronic osteomyelitis, or that he experiences near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after repeated 
surgeries.  As noted above, of record is also a diagnosis of 
allergic rhinitis.  In contemplating an alternative rating for 
this disorder, under Diagnostic Code 6522, the maximum rating is 
30 percent.  And this rating requires the presence of polyps, of 
which, as discussed above, there are none.  

This determination is based upon application of the pertinent 
provisions of VA's rating schedule.  The Board finds that the 
record does not reflect that the Veteran's service-connected 
maxillary sinusitis is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has asserted that his service-connected 
maxillary sinusitis affects his ability to be employed.  The VA 
examiner in February 2010 commented that the disorder caused 
increased absenteeism and significantly affected the Veteran's 
occupation.  However, the Board notes that such findings are 
adequately incorporated into the provisions set out in Diagnostic 
Code 6513, by the "non-incapacitating episodes per year" rating 
criteria.  The evidence of record does not show frequent periods 
of hospitalization.  Additionally, in essence, the Board finds 
that the rating criteria to evaluate the service-connected 
maxillary sinusitus reasonably contemplate the claimant's 
disability level and symptomatology, and while he has appealed 
for a higher rating, the evidence here does not support an award 
in excess of 30 percent.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995).


ORDER

Entitlement to a 30 percent rating for maxillary sinusitis is 
granted, subject to the law and regulations governing the payment 
of monetary benefits.


REMAND

The Veteran's service-connected bilateral Achilles tendonitis 
disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5099 and 5024.

Diagnostic Code 5099 indicates the disability is not listed in 
the Schedule for Rating Disabilities, and it has been rated by 
analogy under a closely related disease or injury.  38 C.F.R. §§ 
4.20, 4.27.  In the present case, the RO rated the claim under 
Diagnostic Code 5024, for the evaluation of tenosynovitis.  
Diagnostic Code 5024 directs that disability due to tenosynovitis 
be rated on limitation of motion of the affected body part, or in 
this case, Diagnostic Code 5271, which addresses limitation of 
motion of the ankle.  In evaluating a disability under this code 
section, consideration must also be given to such findings as 
painful motion, functional loss due to pain, additional 
disability during flare-ups, weakness, and excess fatigability.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. 
§§ 4.40, 4.45 (2009).

The report of a VA examination conducted in May 2005 noted that 
the examiner concluded that no obvious ankle deformities were 
presently manifested.  Right ankle range of motion testing showed 
dorsiflexion to 20 degrees (described as normal) but with 
repetition reduced to 15 degrees.  Plantar flexion was to 40 
degrees, which was noted to be lacking five degrees.  Left ankle 
range of motion testing showed results identical to those 
reflected in the right ankle findings.

Normal dorsiflexion of the ankle is from 0 to 20 degrees, and 
normal plantar flexion of the ankle is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II.

In the course of a February 2010 VA feet examination the Veteran 
complained of worsening feet symptoms.  He complained of pain 
from each heel, up to his respective lower leg.  He also 
complained of pain, swelling, fatigability, weakness, and lack of 
endurance concerning both his right and left Achilles tendonitis 
disorders.  Additionally, he complained of weakly flare-ups.  

Examination of both feet showed no painful motion, swelling, 
instability, weakness, or abnormal weight bearing.  There was 
tenderness along the arches, heels, and Achilles.  The diagnosis 
was Achilles tendonitis of the bilateral feet.  

At his June 2010 hearing, the Veteran's attorney noted that in 
the course of the February 2010 VA examination the examiner 
failed to measure the range of motion of the Veteran's ankles as 
was necessary to rate these disorders pursuant to Diagnostic Code 
5024.  The Board agrees with his observation.  While the 
examination report did note the presence of "painful motion," 
the degree of motion when pain begins is essential for 
determining the appropriate rating under Diagnostic Code 5271.  
In this instance, the examiner commented that there was objective 
evidence of pain on motion but did not state the degree of motion 
at which the pain began.  Without a measurement of the degree at 
which the Veteran's pain begins, this examination report is 
inadequate, and a further VA orthopedic examination is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002); DeLuca.

In evaluating a disability under Diagnostic Code 5271, 
consideration must also be given to such findings as painful 
motion, functional loss due to pain, additional disability during 
flare-ups, weakness, and excess fatigability.  See DeLuca, at 
204-07; 38 C.F.R. §§ 4.40, 4.45 (2009).

The report of the February 2010 VA examination is inadequate for 
rating purposes because it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45.  
Specifically, the examiner did not assess functional impairment 
relating to the Veteran's ankles due to incoordination, weakened 
movement and excess fatigability in terms of additional degrees 
of limitation of motion.  See DeLuca.  As such, a further VA 
orthopedic examination is "necessary" under 38 U.S.C.A. § 
5103A(d) (West 2002).  Therefore, the Veteran should be scheduled 
for another examination.

The Veteran is also advised that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the Veteran 
for a VA examination to determine the 
severity of his service-connected right and 
left Achilles tendonitis disabilities.

The following considerations will govern 
this examination:

a.  The claims folder, including all 
medical records obtained and a copy of this 
remand, will be reviewed by the examiner.  
In addition to addressing the evidence of 
record, the examiner must acknowledge 
receipt and review of the claims folder, 
the medical records obtained and a copy of 
this remand.

b.  All indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.

c.  For all conclusions, the examiner must 
identify and explain the medical basis or 
bases for those conclusions, with 
identification of the evidence of record.  
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected right and left 
Achilles tendonitis disabilities.  The 
examiner must report the complete range of 
motion of the right and left ankles.  In 
providing this information, the physician 
should indicate whether there is any 
additional decrease in range of motion 
attributable to functional loss, due to any 
of the following:  pain on use, including 
during flare-ups; weakened movement; excess 
fatigability; incoordination; and 
repetitive use.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

d.  The examiner must also comment as to 
the nature and extent of the effect of the 
Veteran's service-connected bilateral 
Achilles tendonitis disabilities upon his 
employment capacity, as well as whether 
either disorder requires frequent instances 
of hospitalization and/or otherwise 
presents any unusual circumstances that 
might not be directly contemplated in the 
applicable rating criteria.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any VA 
examination scheduled and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The AMC/RO should ensure that the 
requested action has been accomplished (to 
the extent possible) in compliance with 
this REMAND.  If the ordered action is 
determined to have not been undertaken or 
to have been taken in a deficient manner, 
appropriate corrective action must be 
taken.  See Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the issues on appeal in light 
of all the evidence of record.  If the 
appeal is denied in any respect, the 
Veteran and his attorney should be provided 
a SSOC in accordance with 38 U.S.C.A. § 
7105 (West 2002) which includes a summary 
of any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The RO must 
consider whether different ratings may be 
warranted for different time periods in 
light of the decision in Hart.  The Veteran 
should then be afforded an applicable time 
to respond.

The purpose of this REMAND is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  No action is 
required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


